Citation Nr: 0213979	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  01-07 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD) and an anxiety disorder.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.








ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had more than 20 years of active service from 
April 1957 to June 1977.  

In November 1995 and June 1996 rating decisions, the RO 
denied the veteran's original claim of service connection for 
PTSD.  

In an rating decision in February 1998, the RO then 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim of service connection 
for PTSD.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 decision of the RO.  

While service connection for an acquired psychiatric 
disability other than PTSD has not been formerly adjudicated 
by the RO, the Board has re-characterized the issue as shown 
on the first page of this document.  

Although the RO has handled the current appeal from the 
perspective of whether there was new and material evidence to 
reopen the claim, the Board finds there is no prejudice to 
the veteran in undertaking appellate review on a de novo 
basis.  

This is particularly so, as the file shows that the veteran 
has extensively argued the merits of his claim and is aware 
of all pertinent evidence and controlling legal authority on 
the issue of service connection for an acquired psychiatric 
disability, to include PTSD.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  



FINDING OF FACT

The veteran currently is shown to have an acquired 
psychiatric disability variously described as being due to 
PTSD and an anxiety disorder that as likely as not is due to 
military service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
acquired psychiatric disability diagnosed as PTSD and an 
anxiety disorder is due to disease or injury that incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claim.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case. 
There does not appear to be any relevant evidence that has 
not been associated with the claims folder.  The record 
contains sufficient information and opinions to decide the 
claim.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim of service connection for 
an acquired psychiatric disability, to include PTSD and an 
anxiety disorder.  Hence, no further assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  

Finally, in light of the favorable action taken hereinbelow, 
further assistance in substantiating the claim is 
unnecessary.  


II.  Service Connection for an Acquired Psychiatric 
Disability, to Include PTSD

A.  Factual Background 

A careful review of service medical records at the time of 
the veteran's enlistment examination in April 1957 and at 
retirement in May 1977 shows neither neurologic nor 
psychiatric abnormalities.  

The service department records show that, among other medals, 
the veteran was awarded the Purple Heart medal.  

A statement from the veteran received in May 1988 reflects 
that he had suffered depression in several ways and had 
sought professional help.  

The VA progress notes dated in September 1993 show clinical 
diagnoses on Axis I of dysthymic disorder and alcohol 
dependence.  

A statement from the veteran received in May 1995 described 
stressful incidents that the veteran experienced in military 
service.  

A report of VA examination in October 1995 reflected 
diagnoses on Axis I of adjustment disorder with depressed 
mood, secondary to the death of his son; and alcohol 
dependence and abuse, chronic, currently in recent remission 
with intermittent episodes of relapse.  It was the opinion of 
the VA examiner that the veteran did have some features of 
PTSD, but insufficient at this time to justify a PTSD 
diagnosis.  

The VA progress notes dated in September 1996 show a 
subclinical diagnosis on Axis I of PTSD; and those dated in 
May 1999 show clinical diagnoses of PTSD, chronic, and 
alcohol dependency in early remission.  

The VA progress notes dated in May and August 2000 show 
clinical diagnoses of PTSD, chronic; and alcohol dependency, 
in remission.  

The veteran underwent a VA examination in November 2000.  The 
Axis I diagnoses included those of alcohol dependence, 
chronic, currently in remission and dysthymic disorder, 
chronic.  The examiner opined that the veteran did not meet 
the diagnostic criteria for PTSD.  

The veteran underwent a VA examination in April 2001.  He had 
experienced significant health problems since his prior 
evaluation, including hypertension, obesity, degenerative 
joint disease, coronary artery disease, elevated glucose, 
sleep apnea and chronic obstructive pulmonary disease.  

The veteran continued to work full-time and was independent 
in his activities of daily living.  He reported going to 
church weekly and enjoying fishing.  He reported that he did 
not have many friends with whom he socialized and attributed 
this primarily to working full-time and being busy with 
household chores on weekends.  

The veteran's chief complaint continued to be nightmares.  He 
reported waking up every 3 or 4 weeks in a cold sweat.  His 
wife indicated that he was fighting in his sleep.  

The veteran was unable to remember the content of his dreams 
and was undisturbed by dreams when he was awakened.  The 
veteran described his sleep as "pretty good" and stated 
that he felt rested upon awakening in the morning.  

The veteran also reported having continued memories that were 
disturbing to him.  He described experiencing memories of 
plane crashes, people being blown up and injured, and people 
dying.  He indicated that he likely had these memories every 
one or two weeks, lasting approximately 2-to-3 minutes.  

The veteran did not spontaneously report any other 
symptomatology.  Upon questioning, he denied having any 
avoidance symptoms and reported watching military movies and 
attending fireworks.  He denied having any difficulty around 
crowds of people or hypervigilance, although he occasionally 
experienced a hyperstartle response following a loud 
unexpected noise.  

The veteran related a history of establishing close 
friendships and relationships and stated that his current 
relationship with his wife was good; his drinking had been a 
problematic factor for them throughout the years.  He denied 
other symptoms of PTSD including irritability.  

Upon examination, the veteran was alert and oriented to 
person, place and time.  He was cooperative during the 
interview and responded to all questions; his responses were 
generally short and without much detail.  The veteran used 
oxygen during the evaluation; his speech was fluent, coherent 
and somewhat slowed in rate and low in tone.  

The veteran's mood was slightly depressed, and his affect was 
flat.  When questioned regarding depressive symptoms, his 
mood was described as rather neutral.  He denied having any 
significant depression and stated his belief that his mood 
had improved since he stopped drinking.  He described both 
his sleep and appetite as good with no significant recent 
weight change.  He denied having any episodes of tearfulness 
and described his energy level as fair.  

The veteran denied irritability or short-temperness and 
suicidal ideation or history of suicide attempts.  His wife 
indicated her belief that the veteran had been more depressed 
lately and that he continued to experience occasional 
"spells of depression."  She also described the veteran as 
becoming "belligerent" at times, uncooperative and 
argumentative when under stress; these episodes would last 2 
or 3 days, but his medication had improved his symptoms.  

When questioned about general anxiety, the veteran described 
himself as "somewhat anxious, but not nervous."  He 
reported becoming anxious when things were not done correctly 
or because of "crazy drivers."  He denied having excessive 
worry; no panic attacks were reported.  

The veteran's thoughts were relevant and goal-directed, with 
no psychotic symptoms noted.  He denied having hallucinations 
or paranoid ideation.  The veteran described his memory as 
being fair; cognitive functioning appeared adequate, with no 
gross deficits noted.  His insight and judgment were poor to 
fair.  

The testing resulted in scores which were below the suggested 
cut-off for clinically significant PTSD.  Other test scores 
revealed a mild-to-moderate degree of depressive 
symptomatology over the past 2 weeks.  

The diagnoses on Axis I were those of anxiety disorder, not 
otherwise specified; and alcohol dependence, in sustained 
full remission.  The VA examiner commented that the veteran 
did not meet the diagnostic criteria for PTSD at this time.  

It was the opinion of the VA examiner that the veteran's 
current report of both depressive and anxiety symptoms were 
consistent with a diagnosis of anxiety disorder, not 
otherwise specified.  

His opinion was based upon testing results that suggested a 
mixed anxiety and depressive disorder consistent with anxiety 
disorder not otherwise specified.  

It was also the opinion of the VA examiner that the veteran's 
anxiety and depressive symptoms were at least as likely as 
not secondary to his military experiences.  

The VA progress notes dated in January, February and April 
2001 show a clinical diagnosis of PTSD, chronic.  



B.  Legal Analysis 

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection for a psychosis may be presumed if it is 
manifested to a compensable degree within a year of a 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

The service medical records of the veteran's entry report no 
defects of the veteran's neurologic or psychiatric systems, 
and the Board presumes the veteran to have been in sound 
condition at the time of entry in April 1957.  Parker v. 
Derwinski, 1 Vet. App. 522 (1991).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
combat, then in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

Where, however, the VA determines that the veteran did not 
engage in combat, the veteran's lay testimony, by itself, 
will not be sufficient to establish the alleged stressor.  
Instead, the record must contain service records or other 
independent credible evidence to corroborate the veteran's 
testimony as to the alleged stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Those service records which are 
available must support and not contradict the veteran's lay 
testimony concerning the non-combat stressors.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  

The provisions of 38 C.F.R. § 3.304(f) were revised effective 
on March 7, 2002, 67 Fed. Reg. 10,330 (Mar. 7, 2002).  This 
latest version does not impact on the veteran's claim since 
it continues the former distinction between the types of 
evidence necessary to support a combat versus a non-combat 
stressor.  The new provisions referable to personal assault 
are not relevant because the veteran is not claiming a 
stressor based on personal assault.  

In this case, the service personnel records show that the 
veteran was awarded the Purple Heart medal.  This award does 
denote the veteran's individual participation in combat.  

Moreover, some of the medical evidence of record reflects 
that the veteran does exhibit symptomatology that has 
warranted a diagnosis of PTSD apparently in accordance with 
provisions of 38 C.F.R. § 4.125(a)-i.e., one that conforms 
to the American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed.) (1994) (DSM-
IV).  As such, given that the medical evidence is in relative 
equipoise on the question of the diagnosis, the requirements 
of 38 C.F.R. § 3.304(f) for an award of service connection 
for PTSD are satisfied.  

The other medical evidence also reflects a diagnosis of an 
anxiety disorder, not otherwise specified.  

In this case, the most recently obtained VA medical opinion 
indicates that the veteran's currently demonstrated anxiety 
disorder is at least as likely as not related to his military 
experiences.  

This opinion was supported by reference to testing results, 
as well as the veteran's complaints of intrusive memories of 
particular events that occurred in the Republic of Vietnam.  

The veteran is a combat veteran; his statements as to an 
incident in service and under combat conditions is accepted 
as correct in the absence of evidence to the contrary.  
38 U.S.C.A. § 1154(b).  

Accordingly, the Board finds that the veteran currently has 
acquired psychiatric disability variously diagnosed as PTSD 
and an anxiety disorder that is associated with his extensive 
period of military service.  

By extending the benefit of the doubt to the veteran, service 
connection for the currently demonstrated acquired 
psychiatric disability is warranted.  38 U.S.C.A. § 5107.  



ORDER

Service connection for acquired psychiatric disability 
diagnosed as PTSD and an anxiety disorder is granted.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

